The appellant, complainant, filed this bill against E. L. Simpson, the Tennessee Valley Bank, a corporation, and her husband, W. S. Davies. The court sustained demurrers to the amended bill; and the appeal is from that decree. The relief the complainant desires is the cancellation of a mortgage to Simpson on the real estate of the complainant; the contention being that the mortgage was given, in opposition to the statute (Code, § 4497), to secure the debt of the complainant's husband, W. S. Davies, to Simpson, which, with the several notes for this indebtedness, Simpson has assigned to the Tennessee Valley Bank as collateral for money loaned Simpson by the bank; but, if mistaken in this particular reason for relief, the complainant invokes the compulsory power of the court to restrain Simpson from disposing of or incumbering other properties owned by him that would be available to the bank, and should be availed of by the bank, to collect its debt from Simpson, to the end that the complainant's lands, described in the mortgage, may be exonerated from subjection to the satisfaction of Simpson's indebtedness to the bank, at least until Simpson's assets have been exhausted. It was decided in Scott v. Taul, 115 Ala. 529, 22 So. 447, that a bona fide purchaser of negotiable paper executed by a wife as comaker with her husband is protected against any defense by the wife predicated of the statute (Code, § 4497), on the theory that she was only a surety for the husband in respect of the indebtedness evidenced by the negotiable instrument so acquired. Whatever the reasons that might be given as reflecting upon the soundness of the stated conclusion in Scott v. Taul, the court is not disposed at this late day, after the statute has been re-enacted in the Code of 1907, to enter upon a reconsideration of the question there decided. Hence, if the respondent bank is a bona fide purchaser for value and without notice, before maturity, of the notes, secured by mortgage, executed to Simpson by complainant and her husband, and the notes are commercial paper, the complainant cannot, as against the bank, successfully assert the invalidity of the mortgage, even though it was given on her property to secure the debt of her husband only. Under Code 1907, §§ 4982, 5007, subd. 3, and section 5012, a holder otherwise in due course is a bona fide purchaser of negotiable paper for value notwithstanding he has taken the paper as collateral security for a pre-existing debt. Vogler v. Manson, 76 So. 117.1 It results from the application of this rule of statute and decision to the averments of the bill, notwithstanding Simpson's debt to the bank was a pre-existing obligation when the bank acquired the notes, that the bank cannot be denied the protection usually accorded a bona fide purchaser because of the averred pre-existence of Simpson's debt to the bank.
The real question presented for review with respect to the aspect of the amended bill bearing upon the objection taken by the *Page 618 
demurrer that the bill's averments disclose the bank's status and relation to have been that of bona fide purchaser of the notes is this: Is the bank's status and relation that of bona fide purchaser of the notes the mortgage was an incident thereto (Thompson v. Maddux, 117 Ala. 468, 476, 23 So. 157), so executed by the complainant and her husband to Simpson? On the consideration of that inquiry the court must apply the familiar rule that the allegation of the pleading thus assailed must be construed most strongly against the pleader. The bill avers that the papers assigned are "promissory notes." Unless otherwise limited or defined, a promissory note is, at least prima facie, an unconditional promise to pay another a certain sum of money at a specified time. 6 Words and Phrases, 5676 et seq.; 3 Words and Phrases (2d Ed.) pp. 1261, 1262; Louisville Banking Co. v. Gray, 123 Ala. 251, 254, 26 So. 205, 82 Am. St. Rep. 120; McRae v. Raser, 9 Port. (Ala.) 124. In paragraph 6 of the original bill it is averred, as upon information and belief, that Simpson would undertake to have the mortgage in question foreclosed, or, regaining the notes from the bank, undertake to sell or negotiate them to some other person "who might claim to be an innocent purchaser thereof"; and the prayer invokes the power of the court to restrain Simpson "from negotiating or trading said notes or disposing of them in any way to any outside person, who might or could claim to be a bona fide holder of them in due course so as to bind complainant thereon." The amendment to the original bill subtracts nothing from the effect of the quoted averments. In the light of these averments, which must be subjected to the familiar rule of interpretation before restated, the court below was entirely justified in concluding that the notes in question were negotiable instruments, as such instruments are defined in the Uniform Negotiable Instruments Law. By express averment the bill shows that these notes were unconditional promises to pay sums certain to a specified person at stipulated times. Further observing the rule which requires the interpretation of the averments of the bill most strongly against the pleader, it must be ruled that the amended bill defines the status and relation of the bank to these notes to be that of a holder thereof, and that, in consequence, the prima facie presumption prevails that the bank was and is a holder in due course, meaning that the bank took the notes before maturity, in good faith, and without notice of any infirmities in the instruments or in the title of the negotiator. Code, §§ 5007, 5014; Sherrill v. Merchants' Bank,195 Ala. 175, 70 So. 723. In this state of the averments and of the conclusions therefrom deduced, as stated, the complainant could only avoid the according to the bank of the protection due a bona fide purchaser of these instruments by affirmatively pleading notice to the bank of the infirmity in the contract between the complainant and her husband and Simpson in consequence of section 4497 of the Code. Sherrill v. Bank, supra. There was therefore no error in sustaining the bank's demurrers assailing the bill for its insufficiency in the particular that it sought the cancellation of the mortgage on the ground that it was given on the complainant's property to secure the husband's debt.
The other theory of the bill, erected upon the notion that, when Simpson assigned these notes to the bank as collateral security for his loan from the bank, the complainant or her property were placed in the posture and relation of surety, for Simpson as principal, to the bank as creditor, is entirely unsound. According the effect stated to the averments of the amended bill, the bank became a bona fide holder in due course, its right being complete and unassailable to the notes and mortgage; and the complainant was, so far as the bank was concerned, primarily liable, along with her comaker, the husband, as the contract evidenced by the notes and mortgage promised and provided. The unrestricted transfer of a negotiable instrument, before maturity, in the usual course of business, for a valuable consideration, and without notice, creates in the transferee an original and paramount right of action; and in the hands of such transferee the contract is exempt from all legal and equitable defenses to which it might have been subject before such transfer. Capital City Ins. Co. v. Quinn, 73 Ala. 558; Sherrill v. Bank, supra. A person is primarily liable on an instrument when by the terms thereof he is absolutely required to pay the same. Code, § 5139; Rouse v. Wooten, 140 N.C. 557, 558, 53 S.E. 430, 111 Am. St. Rep. 875, 6 Ann. Cas. 280; Crawford's Anno. Neg. Instr. Law, p. 4. The assignment of these notes to the bank did not constitute either the complainant or her property a surety in any such sense as to invest the complainant with any right to compel the bank to marshal the assets of Simpson to the exoneration of the complainant's property from subjection to the liability unqualifiedly imposed by the contract between Simpson and the complainant and her husband, which, free from infirmity, the bank acquired as a bona fide purchaser. The statute (Code, § 4497) has no possible effect to constitute any measure of priority with respect to the property of the wife when incumbered to secure the debt of the husband. Such a contract is void, unless it is represented by a negotiable instrument that has been acquired by a bona fide purchaser, in which event the contract is entirely free from the visitation of the invalidating effect of the statute (Code, § 4497). Scott v. Taul, supra. Even in cases of ordinary suretyship (not guaranty) the general rule is that the surety *Page 619 
cannot compel the creditor to exhaust the assets of the principal to the exoneration of the property or liability of the surety. The surety must, as is familiar, redeem his unqualified promise to pay the debt to the creditor before the surety can proceed against his principal or his principal's property. Skinner v. Barney, 19 Ala. 698, 701; Habil v. United States Fidelity Co., 142 Ala. 363, 366, 39 So. 54. The case of Elyton Land Co. v. Hood, 121 Ala. 373, 25 So. 745, and others in that line cited for the appellant are without bearing or influence in this connection. In the Hood Case there was an express promise by the subvendee, accepted by the vendor, to pay the debt of the vendee; a vital fact, among others, distinguishing that decision from the facts set forth in the amended bill in this cause.
From these considerations it results that no error affected the ruling of the court below in sustaining the demurrer noted in the assignments of error.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.
                              On Rehearing.